             Case 2:21-cv-01359-APG-BNW Document 3 Filed 07/21/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ROBERT BERMAN,                                       Case No.: 2:21-cv-01359-APG-BNW

 4                              Petitioner,             ORDER

 5 v.

 6 STATE OF NEVADA, et al.,

 7                              Respondents.

 8

 9           Robert Berman, an individual incarcerated at Nevada’s High Desert State Prison, has

10 submitted an application to proceed in forma pauperis (ECF No. 1) and a petition for writ of

11 habeas corpus challenging a state-court criminal conviction (ECF No. 1-1).

12           In light of the information provided in the in forma pauperis application, I find that

13 Berman is able to pay the $5 filing fee for this action. I will, therefore, deny Berman’s in forma

14 pauperis application. I will grant Berman time to either pay the filing fee or file a new in forma

15 pauperis application.

16           Berman’s petition for writ of habeas corpus is not on the form required by this Court. See

17 LSR 3-1. I will grant Berman time to submit an amended petition for writ of habeas corpus on

18 the required form.

19           I will screen Berman’s petition, pursuant to Rule 4 of the Rules Governing Section 2254

20 Cases in the United States District Courts, after Berman submits an amended petition on the

21 required form and either pays the $5 filing fee or reapplies for and is granted in forma pauperis

22 status.

23
           Case 2:21-cv-01359-APG-BNW Document 3 Filed 07/21/21 Page 2 of 2




 1         I THEREFORE ORDER that Petitioner’s Application to Proceed in Forma Pauperis

 2 (ECF No. 1) is DENIED. Petitioner will have 60 days from the date of this order to either:

 3 (1) have the filing fee of five dollars ($5) sent to the Clerk of the Court, with indication that the

 4 payment is for the filing fee in this action (Case No. 2:21-cv-01359-APG-BNW), or (2) file a

 5 new Application to Proceed in Forma Pauperis.

 6         I FURTHER ORDER that Petitioner will have 60 days from the date of this order to file

 7 an Amended Petition for Writ of Habeas Corpus, using the form provided by this Court.

 8         I FURTHER ORDER that if Petitioner fails to comply with this order this action will be

 9 dismissed.

10         I FURTHER ORDER that the Clerk of the Court is directed to send to Petitioner, with a

11 copy of this order, two copies of the form for an Application to Proceed in Forma Pauperis for

12 Inmate, two copies of the form for a Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

13 § 2254, and two copies of Petitioner’s original Petition for Writ of Habeas Corpus (ECF No.

14 1-1).

15         Dated: July 21, 2021

16
                                                          ________________________________
17                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                      2
